Title: To Benjamin Franklin from Thomas Franklin, 14 March 1767
From: Franklin, Thomas
To: Franklin, Benjamin


Sir
Lutterworth Mar: 16. 1767
I received your kind present and am very Glad to hear you and My Daughter and Mrs. Stevenson are well and give you humble thanks for your very Great favours. I have sent this Week by Mrs. Biggs the Welford Carrier that Inns att the Windmill in St: Johns Street and Will be in London on Wensday next ten pounds of Butter a Couple of Chickins a Sage Cheese Which I beg the favour you’ll Accept. My Blessing to my Daughter and humble Service to you and Mrs. Stevenson and am Sir Your Obedient humble Servant
Thos. Franklin
 Addressed: To / Doctor Franklin / att Mrs. Stevensons / in Craven Street / in the Strand / London
